           Case 2:21-bk-12663-ER Doc 83 Filed 05/30/21                                             Entered 05/30/21 21:33:40                        Desc
                               Imaged Certificate of Notice                                        Page 1 of 4
                                                               United States Bankruptcy Court
                                                                Central District of California
In re:                                                                                                                  Case No. 21-12663-ER
Hoplite, Inc.                                                                                                           Chapter 11
Hoplite Entertainment, Inc.
       Debtors
                                                     CERTIFICATE OF NOTICE
District/off: 0973-2                                                   User: admin                                                                 Page 1 of 2
Date Rcvd: May 28, 2021                                                Form ID: pdf042                                                            Total Noticed: 2
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on May 30, 2021:
Recip ID                 Recipient Name and Address
db                       Hoplite, Inc., 506 North Croft Avenue, Los Angeles, CA 90048-2511
dbpos                  + Hoplite Entertainment, Inc., 506 North Croft Avenue, Los Angeles, CA 90048-2511

TOTAL: 2

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: May 30, 2021                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on May 28, 2021 at the address(es) listed below:
Name                               Email Address
Aditi Paranjpye
                                   on behalf of Creditor One Light Media Capital LLC aparanjpye@cairncross.com,
                                   gglosser@cairncross.com;AParanjpye@ecf.courtdrive.com

Eve H Karasik
                                   on behalf of Creditor Kyle Anderson ehk@lnbyb.com

Eve H Karasik
                                   on behalf of Interested Party Kyle Anderson ehk@lnbyb.com

Faye C Rasch
                                   on behalf of Interested Party Courtesy NEF frasch@wgllp.com kadele@wgllp.com;vrosales@wgllp.com;lbracken@wgllp.com

Hamid R Rafatjoo
                                   on behalf of Creditor Great Point Media hrafatjoo@raineslaw.com bclark@raineslaw.com
          Case 2:21-bk-12663-ER Doc 83 Filed 05/30/21                                     Entered 05/30/21 21:33:40                  Desc
                              Imaged Certificate of Notice                                Page 2 of 4
District/off: 0973-2                                           User: admin                                                           Page 2 of 2
Date Rcvd: May 28, 2021                                        Form ID: pdf042                                                      Total Noticed: 2
Hatty K Yip
                             on behalf of U.S. Trustee United States Trustee (LA) hatty.yip@usdoj.gov hatty.k.yip@usdoj.gov

Jeffrey I Golden
                             on behalf of Creditor Committee Official Committee of General Unsecured Creditors jgolden@wgllp.com
                             kadele@ecf.courtdrive.com;vrosales@wgllp.com;cbmeeker@gmail.com;lbracken@wgllp.com

Kelly L Morrison
                             on behalf of U.S. Trustee United States Trustee (LA) kelly.l.morrison@usdoj.gov

Kevin P Montee
                             on behalf of Creditor VBG 6725 Sunset LLC kmontee@monteefirm.com

Luke N Eaton
                             on behalf of Creditor Bay Point Capital Partners II LP eatonl@pepperlaw.com, jacqueline.sims@troutman.com

Philip A Gasteier
                             on behalf of Interested Party Courtesy NEF pag@lnbrb.com

Richard T Baum
                             on behalf of Debtor Hoplite Inc. rickbaum@hotmail.com, rickbaum@ecf.inforuptcy.com

Richard T Baum
                             on behalf of Debtor Hoplite Entertainment Inc. rickbaum@hotmail.com, rickbaum@ecf.inforuptcy.com

Richard T Baum
                             on behalf of Debtor In Possession Hoplite Entertainment Inc. rickbaum@hotmail.com, rickbaum@ecf.inforuptcy.com

Tanya Behnam
                             on behalf of Creditor Columbia State Bank tbehnam@polsinelli.com
                             tanyabehnam@gmail.com;ccripe@polsinelli.com;ladocketing@polsinelli.com

United States Trustee (LA)
                             ustpregion16.la.ecf@usdoj.gov


TOTAL: 16
Case 2:21-bk-12663-ER Doc 83 Filed 05/30/21                  Entered 05/30/21 21:33:40              Desc
                    Imaged Certificate of Notice             Page 3 of 4




                                                                       FILED & ENTERED

                                                                                MAY 28 2021

                                                                           CLERK U.S. BANKRUPTCY COURT
                                                                           Central District of California
                                                                           BY llewis     DEPUTY CLERK




                          UNITED STATES BANKRUPTCY COURT
        CENTRAL DISTRICT OF CALIFORNIA²LOS ANGELES DIVISION

   In re: Hoplite, Inc., et al.,              Lead Case No.:       2:21-bk-12663-ER
           Debtors and Debtors in Possession. Chapter:             11
   ‫܆‬Affects All Debtors                       (Jointly Administered with Case No. 2:21-bk-
                                              12546-ER)
   ‫ ܆‬Affects Hoplite, Inc.
   ‫ ܈‬Affects Hoplite Entertainment, Inc.      ORDER CONTINUING HEARING ON
                                              MOTION TO CONVERT FROM JUNE 2,
           Debtors and Debtors in Possession. 2021 AT 10:00 A.M. TO JUNE 30, 2021 AT
                                              10:00 A.M.


                                                 CONTINUED HEARING:
                                                 Date:        June 30, 2021
                                                 Time:        10:00 a.m.
                                                 Location:    Ctrm. 1568
                                                              Roybal Federal Building
                                                              255 East Temple Street
                                                              Los Angeles, CA 90012

      Having reviewed the Motion for an Order (I) Converting this Chapter 11 Case to a Case
  Under Chapter 7 of the Bankruptcy Code, or, in the Alternative, (II) Appointing a Chapter 11
  Trustee >'RF1R@ WKH³0RWLRQ to Convert´ ILOHGE\;;,,,&DSLWDO/LPLWHG ³&DSLWDO´ 
  the request for a continuance of the hearing on the Motion to Convert filed by the Official
  &RPPLWWHHRI8QVHFXUHG&UHGLWRUV WKH³&RPPLWWHH´ >'RF1R@&DSLWDO¶VRSSRVLWLRQWR
  any continuance of the hearing on the Motion to Convert [Doc. No. 67], and all other papers filed
  in connection with the Motion to Convert [Doc. Nos. 42, 44±48, 59, and 68±72], the Court
  HEREBY ORDERS AS FOLLOWS:

     1) Pursuant to the Committee¶VUHTXHVW, the hearing on the Motion to Convert is
        CONTINUED from June 2, 2021 at 10:00 a.m. to June 30, 2021 at 10:00 a.m.
Case 2:21-bk-12663-ER Doc 83 Filed 05/30/21                  Entered 05/30/21 21:33:40          Desc
                    Imaged Certificate of Notice             Page 4 of 4


     2) The Committee, 23 Capital, and other interested parties shall continue their discussions
        with respect to the relief sought in the Motion to Convert. No later than June 23, 2021
        the parties shall file a Status Report WKDWVHWVIRUWKHDFKSDUW\¶VSRVLWLRQRQWKH0RWLRQWR
        Convert. Other than the Status Report, no additional briefing on the Motion to Convert
        will be accepted absent further order of the Court.
     3) Appearances at the continued hearing on the Motion to Convert may be made either in-
        person or by telephone. Parties electing to appear in-person shall comply with all
        requirements regarding social distancing, use of face masks, etc. which may be in effect
        at the time of the hearing. Parties electing to appear by telephone should contact
        CourtCall at 888-882-6878 no later than one hour before the hearing.

     IT IS SO ORDERED.
                                                  ###




       Date: May 28, 2021
